COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


BERT RAY FORBES

v.   Record No.     0150-97-2                   MEMORANDUM OPINION *
                                                    PER CURIAM
CREATIVE SCREEN PRINT, INC.                       JUNE 10, 1997
AND
FIRST OF GEORGIA INSURANCE COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Bert Ray Forbes, pro se, on brief).

           (Donna White Kearney; Taylor & Walker, on
           brief), for appellees.



     Bert Ray Forbes contends that the Workers' Compensation

Commission erred in finding that he failed to prove that his

peripheral polyneuropathy constituted an occupational disease

arising out of and in the course of his employment.     Upon

reviewing the record and briefs of the parties, we conclude that

this appeal is without merit.     Accordingly, we summarily affirm

the commission's decision.      Rule 5A:27.

     A claimant must prove the existence of an occupational

disease by a preponderance of the evidence.     See Virginia Dep't

of State Police v. Talbert, 1 Va. App. 250, 253, 337 S.E.2d 307,

308 (1985).   "Whether a disease is causally related to the

employment and not causally related to other factors . . . is a

finding of fact."     Island Creek Coal Co. v. Breeding, 6 Va. App.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
1, 12, 365 S.E.2d 782, 788 (1988).    Unless we can say as a matter

of law that claimant's evidence sustained his burden of proof,

the commission's findings are binding and conclusive upon us.

See Tomko v. Michael's Plastering Co., 210 Va. 697, 699, 173
S.E.2d 833, 835 (1970).

     An occupational disease is one "arising out of and in the

course of employment."    Code § 65.2-400(A).   "A disease shall be

deemed to arise out of the employment" when the evidence

establishes six statutory elements.   Code § 65.2-400(B).   Those

elements include showing "[a] direct causal connection between

the conditions under which work is performed and the occupational

disease" and that the disease "had its origin in a risk connected

with the employment and flowed from that source as a natural

consequence . . . ."   Code § 65.2-400(B)(1) and (B)(6).
     Dr. Elizabeth Waterhouse, who began treating Forbes eight

months after he experienced an acute episode of wheezing,

diagnosed Forbes as suffering from peripheral polyneuropathy and

solvent exposure.   In her September 13, 1995 office notes, Dr.

Waterhouse listed the chemicals Forbes was exposed to at work.

She then noted that "Dr. Campbell thought that the ketone methyl

isobutyl is also known as MBK, which is known to cause

neuropathy."   Dr. Waterhouse also noted that she intended "to

call Dr. Saady . . . , who may be able to shed some more light on

this situation."    On October 16, 1995, Dr. Waterhouse wrote that,

"It is possible that some of his symptoms may be related to the



                                  2
chemicals that he is involved with in his job at the printing

plant."   On January 10, 1996, Dr. Waterhouse reported as follows:
           In summary, [Forbes] continues to demonstrate
           a very mild peripheral polyneuropathy. His
           degree of worry and concern is slightly out
           of proportion to the findings that I am able
           to document on physical exam. If his
           symptoms are, indeed, related to solvent
           exposure, they may improve very gradually
           over the next few months, now that he is no
           longer exposed to the solvents.


Forbes continued to suffer from symptoms related to his condition

after he stopped working.   On July 10, 1996, Dr. Waterhouse

referred Forbes to Dr. Moses for a lung function evaluation,

noting that Forbes had not worked at the printing plant for over

six months.
     The commission found that Forbes failed to establish a

compensable occupational disease under the requirements of Code

§ 65.2-400.   The commission, in its role as fact finder, was

entitled to give little weight to Dr. Waterhouse's opinions where

she failed to state with any degree of reasonable medical

certainty that Forbes' employment caused his peripheral

polyneuropathy.   Dr. Waterhouse's opinions were couched in terms

of possibilities and speculation, rather than probabilities.

     Based upon the absence of any persuasive medical opinion

that Forbes' exposure at work to various chemicals and solvents

caused his peripheral polyneuropathy, he did not prove as a

matter of law a compensable occupational disease pursuant to the

requirements of Code § 65.2-400.       Thus, the commission did not




                                   3
err in denying Forbes' application based upon a finding that he

did not prove that his condition was caused by his employment or

that it had its origin in a work-connected risk.

     For these reasons, we affirm the commission's decision.

                                                       Affirmed.




                                4